                             IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                      WESTERN DIVISION

                                        Case No. 5:17-cv-00534-M

 EPIC GAMES , INC.,                               )
                                                  )
            Plaintiff,                            )             ORDER
                                                  )
 V.                                               )
                                                  )
C.R., by his Guardian ad Litem, Pamela S.         )
Chestek,                                          )
                                                  )
             Defendant.                           )


       Before the court is Plaintiffs Consent Motion to Seal [DE 45]. Plaintiff seek to restrict from

public access its Consent Motion for Entry of Order of Approval, the proposed Order of Approval,

Exhibit A to the Order of Approval, and Plaintiffs Memorandum in Support of Consent Motion for

Entry of Order of Approval. Pursuant to Local Civil Rule 79.2, the court finds that all documents, except

the motion, contain confidential information that should be sealed.

       Accordingly, Plaintiffs Consent Motion to Seal [DE 45] is GRANTED IN PART AND DENIED

IN PART. The Clerk of the Court shall maintain under seal the documents located at DE 43-1, 43-2,

and 44, but may remove from restriction the motion at DE 43.

                                  $1~
       SO ORDERED this       JS    day of January, 2021.




                                              RICHARD E. MYERS II
                                              CHIEF UNITED STATES DISTRICT JUDGE




             Case 5:17-cv-00534-M Document 50 Filed 01/25/21 Page 1 of 1
